Exhibit 10.32

 

DECLARATIONS

 

ITEM 1 - INSURED

 

New Skies Satellites B.V. and/or associated and/or subsidiary companies now or
hereafter constituted (the “Insured”).

 

ITEM 2 – INSURED’S ADDRESS

 

Rooseveltplantsoen #4
2517 KR Den Haag
The Netherlands

 

ITEM 3 - LOSS PAYEE

 

Loss under this Policy shall be adjusted with New Skies Satellites B.V. and the
claim payable to its order.

 

ITEM 4 - POLICY PERIOD

 

From 1 November 2005 to 1 November 2006 both dates at 00.01 Local Standard Time
at the Insured’s Address above (the “Policy Period”).

 

ITEM 5 - DEDUCTIBLE

 

In respect of Partial Loss(es), Insurers shall have no liability under this
Policy for the first USD 5,000,000 in the aggregate of any and all Partial
Loss(es) during the Policy Period (the Deductible) for each and every Satellite.

 

Such Partial Loss Deductible shall apply after the following propellant and
power deductibles, if applicable:

 

If, once the propellant budget for the relevant Satellite has been established
at Attachment of Risk (3-sigma worst-case), a propellant margin of one year of
operating life in excess of 1 year for NSS-703, 1.9 years for the NSS-5
Satellite and 2.4 years for the NSS-806 Satellite from Attachment of Risk is not
available, then a deductible making up the difference between the actual
propellant margin and such a one (1)-year margin shall be applied to the
Satellite.

 

 

--------------------------------------------------------------------------------


 

If, once the worst case power budget for the relevant Satellite has been
established at Attachment of Risk, a minimum power margin of seven and a half
percent (7.5%) is not available during the entire operating life of the
Satellite (except during eclipse), a deductible making up the difference between
the actual power margin and such a seven and a half percent (7.5%) margin shall
be applied to the relevant satellite.

 

ITEM 6 - SUM INSURED

 

The maximum amount payable for each Satellite covered under this Policy shall be
the sum stated in Attachment A of this Policy, declining in accordance with the
attached schedule. For each Satellite, the applicable Sum Insured will be the
sum expressed in the Schedule of Satellites (Net Book Values USD) under
Attachment A of this Policy. The date of the occurrence giving rise to the Loss
will be the date for determining the applicable Sum Insured in the Schedule of
Satellites.

 

ITEM 7 - ATTACHMENT OF RISK

 

Risk of loss under this Policy attaches for NSS-703, NSS-5 and NSS-806 at
commencement of the Policy Period.

 

ITEM 8 - TERMINATION OF RISK

 

Risk of loss for each Satellite separately shall terminate upon the earliest of
the following:

 

a)                    when the Satellite is agreed to be a Total Loss or a
Constructive Total Loss; or

 

b)                    upon expiry of the Policy Period; or

 

c)                    when agreed claims equal the applicable Sum Insured.

 

ITEM 9 - PREMIUM

 

As consideration for the coverage provided by the Insurers to the Insured under
this Policy, the Insured shall pay to Insurers an annual Premium of USD
3,711,138 calculated at 2.75% of the average Sum Insured in respect of NSS-703
and 2.565% of the average Sum Insured in respect of NSS-5 and NSS-806 in the
event that the power exclusion (Exclusion 13) is applicable, (provided however
that the Premium for NSS-5 and NSS-806 shall increase to 2.75% in the event of
removal of the power exclusion (Exclusion 13) in accordance with its terms and
any increase in such premium shall be

 

--------------------------------------------------------------------------------


 

payable on the average Sums Insured for NSS-5 and NSS-806 that are applicable
from the date such exclusion is removed to the end of the Policy Period..

 

Premium payable in two installments as follows:

 

1 December 2005: USD 1,990,618

 

1 May 2006: USD 1,720,520

 

In the event of an agreed claim or claims arising hereunder which in total
exceeds the Premium paid, the balance of the full annual Premium for each
individual Satellite separately shall become payable forthwith.

 

--------------------------------------------------------------------------------


 

INSURING AGREEMENTS

 

In consideration of payment of the Premium and in reliance upon the statements
in the Declarations and in the Underwriting Information provided to Insurers,
all of which is made a part hereof, and subject to all the terms, conditions,
limitations and exclusions of this Policy, the Insurers agree with the Insured
as follows for each Satellite separately:

 

(a)                   In the event of a Total Loss or Constructive Total Loss
between Attachment of Risk and Termination of Risk caused by damage to or
failure or loss of any of the Satellite, due to an occurrence between Attachment
of Risk and Termination of Risk, to pay the Insured the applicable Sum Insured
as set forth in Attachment A; or

 

(b)                  In the event of a Partial Loss between Attachment of Risk
and Termination of Risk caused by damage to or failure or loss of any of the
Satellites, due to an occurrence between Attachment of Risk and Termination of
Risk, to pay the Insured as provided in Definition 5 (Partial Loss).

 

(c)                   In the event of a Total Loss or Constructive Total Loss,
the Insured shall have the option to claim a Partial Loss under this Policy in
lieu of such Total Loss or Constructive Total Loss. In the event the option is
exercised by the Insured, the Insured shall not claim for a Total Loss or
Constructive Total Loss arising from the same event.

 

(d)                  If there is a Loss for which a claim is payable under this
Policy and such Loss, within reasonable time, could be satisfactorily corrected
or compensated for by additional ground installations, procedural changes,
software development and/or any other means, the Insurers shall, at their choice
either:

 

(i)            pay the claim to the Insured as set forth in (a), (b) or (c)
above; or

 

 (ii)           bear all necessary costs and expenses incurred by the Insured as
a result of the corrective measures.

 

(e)           The total amount paid for claims under this Policy shall not
exceed the applicable Sum Insured. However, in the event that the Insurers opt
for taking corrective measures as provided in Insuring Agreement (d) which fail
to achieve satisfactory correction of, or compensation for the Loss, Insurers
will bear all costs and expenses related to the corrective measures including
without limitation those agreed under Insuring Agreement (d) above in addition
to the applicable Sum Insured or, in the event of Partial Loss, in addition to
the amount of indemnification for that Loss.

 

--------------------------------------------------------------------------------


 

(f)            In the event of a Loss under this policy where, consistent with
the Insured’s intended commercial communications purposes, a Satellite can be
operated in any one of several Transponder configurations, the configuration to
be used in calculating the loss of Transponder Unit Year shall be that which
minimizes the claim.

 

(g)           A Partial Loss, Constructive Total Loss or Total Loss shall be
deemed as not having occurred unless such Partial Loss, Constructive Total Loss
or Total Loss has manifested itself by telemetry data or lack thereof, or any
other ground measurement, recorded between Attachment of Risk and Termination of
Risk. The Insured, after exercising reasonable judgment, must reasonably
demonstrate that after using all available redundancy and/or margins, the
Satellite, or partially failed portion thereof, cannot be used for its intended
communications purposes.

 

--------------------------------------------------------------------------------


 

DEFINITIONS

 

1.                    CONTRACT

 

“Contract” shall mean, as the case may be, one or more of the following
documents, as they may be further amended from time to time. However, such
amendments are subject to Insurer’s rights under Conditions 7 and 20.

 

a)             Contract Number INTEL-683 dated 4 October 1988 with Amendments 1
through 14.

 

b)            Contract Number INTEL-1216 dated 30 September 1992 with Amendments
1 and 10.

 

c)             Contract Number INTEL-955 dated 11 July 1989 with Amendments 1
and 2.

 

2.                    TRANSPONDER UNIT - YEAR

 

“Transponder Unit-Year” for each Satellite shall mean the operation of one
Transponder Unit in accordance with the Satellite Performance Specifications for
one year. For the purposes of this Policy:

 

a)             The NSS-703 Satellite shall be deemed to have a maximum of 64.0
Transponder Unit-Years, being sixty-four (64) Transponder Units operating for
1.0 year from 1st November 2005.

 

b)            The NSS-5 Satellite shall be deemed to have a maximum of 148.2
Transponder Unit-Years, being seventy-eight (78) Transponder Units operating for
1.9 years from 1st November 2005.

 

c)             The NSS-806 Satellite shall be deemed to have a maximum of 100.8
Transponder Unit-Years, being forty-two (42) Transponder Units operating for 2.4
years from 1st November 2005.

 

3.                   TRANSPONDER UNIT

 

a)                   “Transponder Unit” for NSS-703 Satellite shall mean a
Transponder with 36 MHz or 41 MHz of usable bandwidth, or one-half of a
Transponder with 72 MHz or 77 MHz of usable bandwidth, or one-third of a
Transponder with 112 MHz of usable bandwidth.

 

--------------------------------------------------------------------------------


 

There are a total of sixty-four (64) Transponder Units on NSS-703 Satellite,
consisting of ten (10) 36 MHz or 41 MHz Transponders, twenty-one (21) 72 MHz or
77 MHz Transponders, and four (4) 112 MHz Transponders.

 

b)                    “Transponder Unit” for NSS-5 Satellite shall mean a
Transponder with 36 MHz or 41 MHz of usable bandwidth, or one-half of a
Transponder with 72 MHz or 77 MHz of usable bandwidth, or one-third of a
Transponder with 112 MHz of usable bandwidth.

 

There are a total of seventy-eight (78) Transponder Units on NSS-5 Satellite,
consisting of twelve (12) 36 MHz or 41 MHz Transponders, thirty (30) 72 MHz or
77 MHz Transponders, and two (2) 112 MHz Transponders.

 

c)                    “Transponder Unit” for NSS-806 Satellite shall mean a
Transponder with 36 MHz or 41 MHz of usable bandwidth, or one-half of a
Transponder with 72 MHz or 77 MHz of usable bandwidth.

 

There are a total of forty-two (42) Transponder Units on NSS-806 Satellite,
consisting of twenty (20) 36 MHz or 41 MHz Transponders and eleven (11) 72 MHz
or 77 MHz Transponders.

 

4.                   CONSTRUCTIVE TOTAL LOSS

 

“Constructive Total Loss” shall mean, for NSS-703, NSS-5 and NSS-806 Satellites
separately, the Satellite suffers or will suffer Transponder Failure resulting
in a loss of one hundred percent (100%) of its Transponder Unit-Years, relative
to the maximum number of Transponder Unit-Years as set forth in Definition 2
(Transponder Unit -Year). In respect of Losses arising from the loss of the
capacity of the NSS-5 Satellite’s batteries, Constructive Total Loss of the
Satellite shall mean the loss of seventy-five percent (75%) of the end of life
power budget performance of NSS-5 (which is 4032.2 Watts).

 

5.                   PARTIAL LOSS

 

“Partial Loss” shall mean, for NSS-703, NSS-5 and NSS-806 Satellites separately,
the Satellite suffers or will suffer Transponder Failures resulting in the loss
of less than one hundred percent (100%) of its maximum Transponder Unit-Years as
stated in Definition 2 (Transponder Unit -Year) of this Policy.

 

For the avoidance of doubt, there is no Partial Loss coverage in respect of the
NSS-5 batteries.

 

--------------------------------------------------------------------------------


 

The payment afforded under this Policy for a Partial Loss shall be determined by
multiplying the applicable Sum Insured by the proportion of Transponder
Unit-Years lost up to the maximum Transponder Unit-Years as stated in Definition
2 (Transponder Unit-Year).

 

In the event the Insured claims a Partial Loss for which the foregoing does not
apply, the Insured will clearly establish the alternative basis for such claim
for such loss of Transponder Unit-Years.

 

In all cases, the amount of indemnity for Partial Loss will be adjusted to
eliminate any duplicative recovery for loss.

 

6.                   SATELLITE

 

“Satellite” shall mean, respectively, each of the NSS-703 telecommunications
spacecraft manufactured by Space Systems/Loral and the NSS-5 and NSS-806
telecommunications spacecraft manufactured by Martin Marietta Overseas Corp.
under Contracts identified in Definition 1.

 

7.                   SATELLITE PERFORMANCE SPECIFICATIONS

 

“Satellite Performance Specifications” shall mean the specifications set forth
in the relevant Contracts identified in Definition 1 applying to NSS-703, NSS-5
and NSS-806 Satellites, and such waivers or amendments thereto as may from time
to time be executed. Amendments to Satellite Performance Specifications are
subject to Insurer’s rights under Condition 20.

 

8.                   TOTAL LOSS

 

“Total Loss” shall mean:

 

a)                    the complete loss, destruction, or failure of a Satellite;
or

 

b)                                     other than for lack of fuel, a Satellite
cannot maintain its designated geostationary orbital location including the
orbit’s angle of inclination relative to the equator in accordance with the
Satellite Performance Specifications such that the Satellite cannot be used for
its intended commercial communications purpose.

 

--------------------------------------------------------------------------------


 

9.                   TRANSPONDER

 

“Transponder” shall mean that combination of connected elements within the
overall communications subsystem of the Satellite that taken together provide a
discrete reception and re-transmission capability.

 

10.                 TRANSPONDER FAILURE

 

“Transponder Failure” shall mean:

 

a)             The Transponder permanently (including permanently
intermittently) fails to operate in accordance with the Satellite Performance
Specifications or will fail to operate in accordance with the Satellite
Performance Specifications throughout any period including eclipse, for any
reason or cause not expressly excluded in this policy; and

 

b)            the Insured, using reasonable judgment, and after examining all
technical alternatives for correcting the failure, demonstrates that as a result
thereof such Transponder cannot be used for its intended commercial
communications purposes after use of all applicable and available redundancy and
spare components within the applicable band.

 

11.                 UNDERWRITING INFORMATION

 

“Underwriting Information” shall mean, for each Satellite, the documentation
with respect to each Satellite provided to Insurers by the Insured and/or
Satellite manufacturer on behalf of the Insured.

 

12.                LOSS

 

“Loss” shall mean Total Loss, Constructive Total Loss and/or Partial Loss,
depending on the context in which it is used.

 

--------------------------------------------------------------------------------


 

CONDITIONS

 

1.                    DECLARATIONS

 

By acceptance of this Policy, the Insured agrees that the statements in the
Declarations are its agreements and representations, that this Policy is issued
in reliance upon such agreements and the truth of such representations and that
this Policy embodies all agreements existing between the Insured and the
Insurers relating to this Policy.

 

2.                    CHANGES

 

Notice to or knowledge possessed by any agent or other person shall not effect a
waiver or change in any part of this Policy nor estop the Insurers or the
Insured from asserting any rights under the terms of this Policy. The terms of
this Policy may be waived or changed only upon mutual agreement between the
Insured and the Insurers and evidenced by an endorsement issued to form a part
hereof.

 

3.                   NOTICE OF LOSS/PROOF OF LOSS

 

In the event of a Loss or an occurrence likely to result in a claim under this
Policy, the Insured shall:

 

a)             Give a written notice of such Loss or occurrence (a “notice of
loss”) as soon as possible to Insurers. Such notice shall contain sufficient
particulars to identify the Insured and all reasonably obtainable information
describing the circumstances of the Loss or occurrence. In no event shall notice
of loss be provided later than thirty (30) days after the Chief Financial
Officer and/or Chief Technical Officer of the Insured (or the person acting in
such capacity) has been notified of the Loss or occurrence.

 

b)                    File a sworn proof of loss with the Insurers as soon as
practicable in such form and including such information as Insurers may
reasonably require and request (“proof of loss”). In no event shall the proof of
loss be filed more than one hundred and eighty (180) days following the notice
of loss. At a minimum the proof of loss shall state the date, time, and nature
of the Loss and most probable cause of each occurrence which results in a claim
under this Policy. The proof of loss shall be signed by the Chief Financial
Officer, Chief Technical Officer or a Vice President of the Insured and shall be
notarized. Insurers shall be entitled to have access to technical information in
accordance with Condition 19.

 

--------------------------------------------------------------------------------


 

c)                   No claim will be recognized under this Policy, unless the
Insured files the proof of loss within two hundred and ten (210) days following
Termination of Risk for the affected Satellite.

 

4.                   CLAIMS PAYMENT

 

Any claims payment due under this Policy shall be paid to the Insured within
sixty (60) days after the Insurers agree with the proof of loss filed by the
Insured which agreement shall not be unreasonably withheld or unduly delayed.

 

5.                   DUE DILIGENCE

 

The Insured shall use due diligence and shall do and concur in doing all things
reasonably practicable to avoid or diminish any Loss under this Policy and shall
act at all times as if uninsured.

 

6.                   FRAUD OR MISREPRESENTATION

 

This Policy shall be null and void if the Insured knowingly conceals or
misrepresents, in writing or otherwise, any material facts or circumstances
concerning this Policy or the subject matter of this Policy. This Policy shall
be void if the Insured defrauds or attempts to defraud the Insurers on any
matter concerning this Policy whether before or after Loss.

 

7.                   SUBROGATION

 

To the extent of any claim payment under this Policy, the Insurers shall be
subrogated to all of the Insured’s rights of recovery thereof against any person
or organization. The Insured shall execute and deliver instruments and papers
and do whatever else is necessary, at Insurers’ expense, to secure such rights
and shall do nothing after Loss to prejudice such rights. The Insured shall
cooperate with the Insurers, and upon the Insurers’ request, shall assist in
effecting settlement, securing evidence, obtaining attendance of witnesses and
in the conduct of suit, and any expenses incurred upon such request of the
Insurers shall be paid by the Insurers.

 

To the extent the Insured has waived rights of recovery in writing before
inception of the Policy Period, Insurers shall not acquire any rights of
recovery against Arianespace and/or any other launch service provider (if
applicable) Space Systems/Loral, Matra Marconi Space, Martin Marietta Overseas
Corporation, Lockheed Martin Corporation, Intelsat LLC, their
successors-in-interest, contractors, subcontractors and suppliers at every tier,
and the officers, directors,

 

--------------------------------------------------------------------------------


 

employees, agents, and servants of any of them, or any entity or person with
whom the Insured has agreed in writing to waive rights of recovery before the
inception of the Policy Period, nor shall such waiver affect the Insured’s right
to recover under this Policy. The Insurers agree that they will not exercise
such rights of subrogation against any subsidiary company of the Insured. The
Insured agrees to waive no further rights of recovery without the prior consent
of the Insurers, which consent shall not be unreasonably withheld.

 

8.                   CANCELLATION

 

This Policy may be voided or cancelled as may be allowed under the provisions of
this Policy or by mutual agreement between the Insured and the Insurers, except
that the Insurers may cancel this Policy for non-payment of Premium, in which
event Insurers shall give to the Insured written notice of cancellation stating
that unless payment of the Premium is made within fifteen business (15) days
such cancellation shall be effective only in respect of the Satellite for which
the Premium is unpaid. In the event the Insured pays the due Premium in full
within the notice period, the applicable notice of cancellation by the Insurers
shall cease to have force or effect.

 

At the Insured’s option this Policy may be cancelled effective 1st May 2006.
Such cancellation shall be at pro-rata policy terms subject no losses hereunder.
In the event of a Loss for any Satellite covered under this policy exceeding the
relative Premium amount of said Satellite, the full annual Premium due under
this policy shall be earned.

 

9.                   ARBITRATION

 

If the Insured and the Insurers fail to agree on a claim under this Policy
within sixty (60) days of filing by the Insured of the proof of loss in
accordance with Condition 3(b) or if the parties fail to agree as to any other
matter regarding this Policy, either party may demand that such dispute be
finally settled under the commercial arbitration rules of the American
Arbitration Association by three arbitrators appointed in accordance with its
rules. The arbitration proceedings shall be conducted in Washington, D.C. U.S.A.
The arbitration resolution shall be final and binding upon the parties and
judgement may be entered thereon, upon the application of either party, by any
competent court having jurisdiction. Each party shall bear the cost of preparing
and presenting its case, and the cost of arbitration, including the fees and
expenses of the arbitrators, will be shared equally by the parties unless the
resolution provides otherwise

 

--------------------------------------------------------------------------------


 

10.                APPLICABLE LAW

 

This Policy shall be governed by and construed in accordance with the laws of
the State of New York.

 

11.                ACTION AGAINST INSURERS

 

No action for payment under this Policy shall lie against Insurers unless the
Insured has fully complied with all the terms of this Policy and until sixty
(60) days after the Insured has filed a proof of loss with the Insurers in
accordance with Condition 3(b) above.

 

12.                TITLES

 

The titles of the various sections and paragraphs of this Policy, and of any
endorsements or supplemental agreements now or hereafter attached to this
Policy, are inserted solely for convenience and shall not be deemed to limit or
otherwise affect the terms contained in the paragraphs to which they relate.

 

13.                ASSIGNMENT

 

The Insurers will not be bound by any assignment of interest under this Policy
unless the Insured obtains the written agreement of the Insurers prior to the
assignment.

 

14.                ABANDONMENT

 

In the event of a Loss there can be no abandonment of any property to the
Insurers unless the Insurers give their prior written consent.

 

15.                OTHER INSURANCE

 

If there is any other valid insurance secured on behalf of, or for the benefit
of, the Insured in respect of the coverage provided under this Policy, this
Policy shall pay claims in the ratio that the Sum insured under this Policy
bears to the whole amount of all valid and collectible insurance, unless such
additional coverage has been specifically agreed to by Insurers hereon. The
terms and conditions of any other insurance secured by the Insured shall have no
detrimental effect on the Insurers’ rights and privileges under this Policy and
shall not affect the Insured’s duties and obligations under this Policy. This
condition is not intended to preclude the obtaining of excess insurance or of
insurance to cover risks not within the period between Attachment and
Termination of Risk hereunder.

 

--------------------------------------------------------------------------------


 

16.                RETURN OF LOSS PAYMENT

 

Should a claim payment be made under this Policy and, because of subsequent
events, the Insured and the Insurers both agree that such payment should have
been reduced or eliminated, the Insured shall return to the Insurers, within
thirty (30) days of such agreement to reduce or eliminate the claim, the
difference between the amount of the claim paid and the subsequently agreed
claim. The Sum Insured for that Satellite will be reinstated to the extent of
the returned claim payment. Reasonable sums expended by the Insured as a result
of making good the Loss shall be included in the agreed claim.

 

17.                SALVAGE / POST LOSS ADJUSTMENTS

 

In the event that the Insurers pay a claim for a Total Loss or Constructive
Total Loss for a Satellite under this Policy, Insurers shall have the sole right
to receive the maximum benefit of salvage from the affected Satellite, including
the right to take title to the affected Satellite subject to compliance with
applicable law.

 

If the Insurers elect to take title to the Satellite for which a claim for Total
Loss or Constructive Total Loss is paid hereunder, then the Insured shall
provide to the Insurers all documentation necessary to operate the Satellite and
all information necessary to enable the Insurers to sell the Satellite to a
third party.

 

In the event that the Insurers decide not to exercise their right, in accordance
with the above, to take title to a Satellite, and subsequently the Insured sells
or otherwise disposes of its rights over the operational part of the Satellite
to a third party, the Insurers shall be entitled to recovery of their Loss
payment from the proceeds of such sale or disposition. In no event shall the
recovery of Loss payment exceed the amount of Loss paid to the Named Insured by
Insurers.

 

In the event that the Insurers pay a claim for a Partial Loss for a Satellite
under this Policy and the Insured subsequently derives revenue from (i) the
operation of the portion of the Satellite for which such claim has been paid or
(ii) the operation of the Satellite at a performance level for which such claim
has been paid, Insurers will be entitled to the recovery of such payment by the
return of 10% of gross revenue earned on the operation of the applicable portion
of the Satellite or the operation of the Satellite at the applicable performance
level. Any recovery of Loss payment shall not exceed the amount of Loss paid to
the Insured by the Insurers.

 

Notwithstanding the provisions of Condition 4, claim payment for a Total Loss
Constructive Total Loss or Partial Loss shall not be due unless the Insured has

 

--------------------------------------------------------------------------------


 

fulfilled all its obligations and an agreement has been reached with Insurers,
with regard to this Condition 17.

 

18.                USE OF SATELLITE AFTER LOSS PAYMENT

 

In the event that Insurers choose not to seek salvage and/or not to take title
to a Satellite for which a payment for Total Loss, or Constructive Total Loss or
Partial Loss has been paid, the Insured may use the affected Satellite or the
affected Transponder(s) for scientific and/or testing and/or demonstration
and/or incidental communications purposes which do not derive revenue and/or
provide equivalent goods or services for use of the affected Satellite or
Transponder(s) for the Insured, and such use shall not reduce payments for Loss
hereunder to the Insured.

 

19.                ACCESS TO TECHNICAL INFORMATION

 

The Insured shall use its reasonable best efforts to respond to all reasonable
and specific requests regarding orbital and performance information available to
the Insured related to risk of loss under this Policy.

 

In the event that notice of loss is filed under this Policy, the Insured will,
at the Insurers’ request, do the following:

 

(a)                   conduct review sessions with Insurers to discuss any issue
relating to any Loss; and

 

(b)                  use its reasonable best efforts to secure Insurers access
to all information used in or resulting from any investigation or review of the
cause or effects of the Loss or failure; and

 

(c)                              make available for inspection and copying all
information necessary to establish the Loss, or the amounts of any salvage, and
verify the accounting methods employed to compute any return of any recovery of
Loss payment.

 

To the extent that any information requested by the Insurers in accordance with
this Condition 19 is subject to non-disclosure agreements, or proprietary
information provisions, or disclosure restrictions under any export license
issued by the United States Government, the Insured shall use its reasonable
best efforts to obtain a release from the appropriate other party, including the
Satellite manufacturer, to provide such information. Inability to provide such
information due to export license restrictions shall not prejudice the Insured’s
and insurer’s rights under this Policy.

 

--------------------------------------------------------------------------------


 

20.                 MATERIAL CHANGES

 

If the Insured shall:

 

(a)                   waive or modify in a material way the technical
specifications or requirements of the Contracts, or

 

(b)                  become aware of a material change in any of the
Underwriting Information provided to the Insurers, or

 

(c)                   change, revise, or amend the Contracts in writing, or

 

(d)                  become aware of a failure or anomaly likely to increase
risk of loss;

 

the Insured shall promptly notify Insurers of such waiver, modification, change,
revision, amendment, failure or anomaly. Insurers shall thereafter have the
right to review all of the terms and conditions of this Policy with the Insured
and, to the extent the waiver, revision, modification, change, amendment,
failure or anomaly, in the insurers’ reasonable opinion, results in a material
change in risk of loss or material change in insurable interest under this
Policy, to renegotiate the affected terms or eliminate their participation under
this Policy.

 

If the Insured does not so notify Insurers, any Loss resulting directly from the
subject of such waiver, modification, change, revision, amendment, modification,
failure or anomaly shall not be covered under this Policy.

 

Total Loss, Constructive Total Loss, Partial Loss or change in the operating
status or condition of the Satellite which occurs after Attachment of Risk will
not be considered a material change for that Satellite under this Condition 20,
meaning that the rights of review, renegotiation and elimination of
participation described above will not apply to such events.

 

21.                CONFIDENTIALITY

 

All information of any nature provided by the Insured to the Insurers pursuant
to the Policy is proprietary to the Insured and confidential. It is supplied
under the conditions set forth in the confidentiality agreement in force between
the Insured and Insurers at Attachment of Risk.

 

--------------------------------------------------------------------------------


 

22.                 NOTICES

 

All notices, requests, filings and other communications shall be in writing and
shall be effective when sent by electronic mail, registered mail, received by
facsimile or hand delivered, at the following addresses:

 

a)        If sent to the Insured:

 

New Skies Satellites B.V.

Rooseveltplantsoen #4

2517 KR Den Haag

The Netherlands

Attention: Chief Financial Officer

Telephone: 31-703-06-4100

Facsimile: 31-703-06-4255

 

With a copy to International Space Brokers at address below:

 

b)       If sent to Insurers by the Insured:

 

c/o International Space Brokers

1300 Wilson Boulevard

Suite 990

Rosslyn, VA 22209 U.S.A.

Telephone: 703-276-4900

Facsimile: 703-276-4901

 

or to such other address as may be designated in writing

 

23.                COMPLIANCE

 

All requirements or obligations of the Insured under this policy to provide
information documentation, or other materials; respond to questions or requests
for information; or transfer title to or control of the Satellite, may be
subject to US export control laws, regulations and policies and US Government
approvals. Inability of the Insured to obtain such approvals, or delays in the
timely delivery of any data or information required under this Policy due to the
US Government approval process, shall not effect the Insured’s or insurer’s
rights under this Policy.

 

The Insured warrants that it will exercise reasonable best efforts to cause the
Satellite manufacturer to obtain all necessary licenses/approvals in order to
comply with all requirements and obligations under this Policy to provide such
information or materials and respond to questions or requests for information.

 

--------------------------------------------------------------------------------


 

24.                INSPECTION AND AUDIT AND INFORMATION

 

The Insurers, through their authorised representative, shall be permitted to
inspect the records of the Insured pertaining to the subject matter of this
insurance at all reasonable times during the Policy Period, and if a Proof of
Loss is filed pursuant to this Policy, for 3 years after the expiration or
termination of this Policy.

 

25.                CONFORMITY CLAUSE

 

It is understood and agreed that wheresoever the words “Underwriters” and
“Assured” appear herein, the same shall be deemed to read “Insurers” and
“Insured” respectively.

 

26.                SERVICE OF SUIT

 

It is agreed that in the event of failure of the Insurers hereon to pay any
amount claimed to be due hereunder, the Insurers hereon, at the request of the
Insured, will submit to the jurisdiction of a Court of competent jurisdiction
within the United States. Nothing in this Condition constitutes or should be
understood to constitute a waiver of Insurers’ rights to commence an action to a
United States District Court, or to seek a transfer of a case to another Court
as permitted by the laws of the United States or of any State in the United
States or the District of Columbia, U.S.A. It is further agreed that service of
process in such suit may be made upon:

 

Mendes & Mount

750 Seventh Avenue,

New York,

NY 10019-6829

U.S.A.

 

and that in any suit instituted against any one of them upon this contract,
Insurers will abide by the final decision of such court or any Appellate Court
in the event of an appeal.

 

The above-named are authorized and directed to accept service of process on
behalf of Insurers in any such suit and/or upon the request of the Insured to
give a written undertaking to the Insured that they will enter a general
appearance upon Insurers’ behalf in the event that such a suit shall be
instituted.

 

Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefore, Insurers hereon hereby designate
the Superintendent, Commissioner or Director of Insurance or other officer
specified for that purpose in the statute, or his successor or successors in
office, as their

 

--------------------------------------------------------------------------------


 

true and lawful attorney upon whom may be served any lawful process in any
action, suit or proceeding instituted by or on behalf of the Insured or any
beneficiary hereunder arising out of this contract of insurance, and hereby
designate the above as the person to whom the said officer is authorized to mail
such process or a true copy thereof.

 

--------------------------------------------------------------------------------


 

EXCLUSIONS

 

This Policy does not apply to any Loss caused by or resulting from:

 

1.             War, hostile or warlike action in time of peace or war, including
action in hindering, combating or defending against an actual, impending or
expected attack by:

 

(a)                 any government or sovereign power (de jure or de facto), or

 

(b)                 any authority maintaining or using a military, naval or air
force, or

 

(c)                 a military, naval or air force, or

 

(d)                 any agent of any such government, power, authority or force.

 

 

2.                     Any anti-satellite device, or device employing atomic or
nuclear fission and/or fusion, or device employing laser or directed energy
beams.

 

3.                     Insurrection, strikes, labour disturbances, riots, civil
commotion, rebellion, revolution, civil war, usurpation or action taken by a
government authority in hindering, combating or defending against such an
occurrence whether there be a declaration of war or not.

 

4.             Confiscation, nationalization, seizure, restraint, detention,
appropriation, requisition for title or use by or under the order of any
government or governmental authority or agent (whether secret or otherwise
and/or whether civil, military or de facto), or public authority.

 

5.                     Nuclear reaction, nuclear radiation, or radioactive
contamination of any nature, whether such Loss or damage be direct or indirect,
except for radiation naturally occurring in the space environment.

 

6.                     Electromagnetic or radio frequency interference, except
for physical damage to a Satellite or any Transponder directly resulting from
such interference.

 

7.             Willful or intentional acts of the Insured or of any person
authorized by the Insured to have access to a Satellite, except for acts of
employees of the Insured or persons acting outside the scope of their authority,
intended to cause Loss or failure of a Satellite(s).

 

8.                     Any act of one or more persons, whether or not agents of
a sovereign power, for political or terrorist purposes and whether the Loss or
damage resulting therefrom is accidental or intentional.

 

--------------------------------------------------------------------------------


 

9.             Unlawful seizure, unlawful interference or wrongful exercise of
control of a Satellite, including any attempt at such seizure, interference or
exercise of control without the consent of the insured.

 

10.                  The failure of Rate Measuring Assembly (RMA) 1 on NSS-806,
but only in the event that RMA 2 is determined to have been failed at the point
in time at which RMA 1 fails.

 

11.                  Losses arising from the Low Voltage Bus Converter (LVBC) 1
on NSS-5, but only in the event LVBC 2 is found to have failed at the point at
which LVBC 1 fails.

 

12.                 Losses arising from roll RMA failure on NSS- 5.

 

13.                 Excluding losses arising from power losses and/or failures
on NSS-5 and NSS 806 if due to a defect or defects similar to the defect(s) that
is proven to have caused the Intelsat 804 and/or Telstar 4 and Telstar 402R
In-Orbit failures. (This exclusion shall be subject to review upon the
availability of relevant data concerning the Intelsat 804 failure analysis).
Agree this Policy for the affected Satellites may be cancelled at the Insured’s
option if this exclusion is not deleted following receipt of the failure
analysis. For the purpose of this exclusion, a “similar defect” means a defect
that is listed among the most probable causes of failure for these failure
investigations.

 

--------------------------------------------------------------------------------